DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office action is in response to the reply filed on August 4, 2020 as supplemented via the reply filed on November 10, 2020.
Claims 1 through 11 and 13 through 23 remain pending, all as amended either directly or indirectly.
Election/Restriction
Applicant's election with traverse of the invention of Group I and the first species (i.e., the embodiment of Figure 1) in the reply filed on August 4, 2020 as supplemented via the reply filed on November 10, 2020 is acknowledged.  The traversal is on the ground(s) that: (a) the claims as amended are drawn to “a product and a process specially adapted for the manufacture of said product, where the product and the process require the special technical feature of a ‘matrix comprising one or more polymers heat stable up to 500C’”, and (b) “Figures 2A, 2B, and 3 are sub-species of Figure 1”.  Aside from the amended claims being drawn to a product and a process of use of the product (rather than to a product and a process specially adapted for the manufacture of the product as noted by the applicant) and also aside from the applicant having failed to provide any support or evidence that Figures 2A, 2B, and 3 are indeed subspecies of Figure 1, the newly added limitations in the amended claims fail to make 
The requirement to restrict between the inventions of Group I and Group II as cited by the examiner in the election/restriction requirement mailed on June 11, 2020 is still deemed proper and is therefore made FINAL. 
However, upon careful reconsideration and in view of the prior art found during examination, the examiner is hereby withdrawing the requirement to restrict among the various species as cited by the examiner in the election/restriction requirement mailed on June 11, 2020.
In view of the above noted withdrawal of the restriction requirement among the various species, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claims 14 through 23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention of Group II, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on August 4, 2020 as supplemented via the reply filed on . 
Drawings
The drawings are objected to because of the following informalities: the drawings contain impermissible black shading (i.e., as used to depict elements 104 and 110 in Fig. 1 and element 310 in Fig. 3).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.

If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The abstract of the disclosure is objected to because it does not avoid phrases which can be implied (i.e., “are described”; note that the first sentence of an abstract does not necessarily need to be a complete sentence) and because it fails to summarize the salient features of the inventive systems and methods (i.e., instead only listing optional features as characterized by the phrase “may include”).  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities, for example: “Billion” in the first sentence of the fourth paragraph on page 1 should be replaced with “billion” because words in the middle of a sentence should not be capitalized.  
Appropriate correction is required.
The use of the terms “KALREZ”, “VESPEL”, “DUPONT”, “Tesla”, and “Boeing 787”, all of which are trade names or marks used in commerce, has been noted in this application. These terms should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 through 11 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, written in a run-on fashion, and generally failing to conform with current U.S. practice, as if they were literal translation into English from a foreign document. The claims also contain numerous grammatical and idiomatic errors as written.
The term "approximately" in claim 1 (i.e., “less than approximately 500 nm”) and in claim 13 (“approximately 1 mm”) is a relative term which renders the claims indefinite.  The term "approximately" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Thus, as used to qualify the recited dimensions, this term renders the same indeterminate and the claims indefinite with regard to the scope of protection sought thereby.

	In general, the intended scope of protection sought by section (i) of claim 1 as written is generally indeterminate. Even aside from the previously noted issues relating relative terms and a lack of proper antecedent basis for certain claimed limitations, the limitations “a plurality of nanoparticles of at least two different diameters that are arranged in a gradient based on nanoparticle diameters, wherein the two different diameter nanoparticles having a radius difference on the order of 10% or more, wherein the diameters are less than approximately 500 nm” are generally incomprehensible as written. First of all, it is not clear whether the limitation “that are arranged in a gradient based on nanoparticle diameters” is intended to refer back to the previously recited “plurality of nanoparticles” or to the previously recited “at least two different diameters”.  As previously noted, the limitation “the two different diameter nanoparticles” lacks proper antecedent basis in the claims, and it is also not clear to which two of the 
	With regard to claim 2 as written, the limitations following “the substrate is” appear either to have one or more words missing therefrom or to be grammatically informal.
	With regard to claim 3 as written, it is not clear which of the elements cited in the claim following “the substrate is” are being recited in the alternative to each other. For example, it is not clear whether the recited alternative elements are (a) a wire coil, a magnet, a conductor in a turbine, a conductor in a generator, and a photovoltaic cell OR (b) a wire coil, a magnet, a conductor in a turbine, a generator, and a photovoltaic cell OR (c) one of a wire coil or a magnet or one of a generator or conductor in a turbine or a photovoltaic cell OR (d) some other combination, thus further rendering indefinite the 
	In addition to lacking proper antecedent basis in the claims as previously noted above, the limitation “the polymers” in line claim 5 further renders the claims indefinite because it is not entirely clear whether the limitation “the polymers” is intended to refer back to the term “polymers” in claim 4 from which claim 5 depends or to the phrase “one or more polymers” at the end of base claim 1 from which both claim 4 and claim 5 depend, thus further rendering indefinite the metes and bounds of protection sought by the claim.
	The alternative limitations in claim 11 are also not clearly set forth as written. As in claim 3, is not clear which elements are being recited in the alternative.  Are the alternatively recited elements allotrope particles functionalized with carboxylic acid, allotrope particles functionalized with amines, hydroxylated allotrope particles, and carboxylated allotrope particles or some other combination of elements? Again, alternative elements should be recited as proper Markush limitations in the claims for improved clarity.
Any claim not specifically not mentioned is rejected at least as being dependent on a rejected claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
As best can be understood in view of the indefiniteness of the claims, claims 1 through 11 and 13 are rejected under 35 U.S.C. 103 as being obvious over Greenhill et al. (US 2014/0113086 A1) in view of “Materials & Processes: Resin matrices for composites”.
As previously noted to some degree in the Incoming Written Opinion of the ISA (as filed in the instant application on October 5, 2018 and as incorporated by reference herewith) and as best can be understood in view of the indefiniteness of the claims, Greenhill et al. (US 2014/0113086 A1) discloses a substrate 104 and a plurality of heat dissipating layers 110 on at least a portion of the substrate 104 (i.e., see paragraph [0058] and Figure 1), with each one of the plurality of heat dissipating layers 110 including (i) a gradient nanoparticle layer made of a plurality of nanoparticles of at least two different diameters that are arranged in a gradient based on nanoparticle diameters (i.e., see claim 26), wherein the two different diameter nanoparticles having a radius difference on the order of 10% or more (i.e., see paragraph [0021] and Figure 2A), wherein the diameters are less than approximately 500 nm (i.e., see exemplary embodiment with nanoparticles which may be up to 220 nm; paragraphs [0081] and [0082]), and (ii) a carbon allotrope layer disposed adjacent to the gradient nanoparticle layer, the carbon allotrope layer made of a plurality of carbon allotrope particles which may be suspended in a matrix (i.e., see at least claims 26 and 29), where the matrix may include one or more polymers (i.e., see paragraph [0058]). The disclosed structure is 
While Greenhill et al. does disclose that the matrix in which the carbon allotropes are suspended may include one or more polymers (i.e., see paragraph [0058]) which are inherently heat stable for at least some lower-temperature portion of the temperature range below 500C, Greenhill et al. does not disclose that these polymers are heat stable up to 500 C as now recited in base claim 1. Nevertheless, it was known in the art at the time of filing of this application and taught by “Materials & Processes: Resin matrices for composites” to use high temperature stable polymers such as polyamides (as in the instant application) as the material of choice for the matrix of composites for high-temperature applications in aircraft and missiles, etc. 
Therefore, with regard to base claim 1 as amended, it would have been obvious at the time of filing of the instant application to modify the composite matrix of Greenhill et al. such that the polymers making up the composite matrix are polyamides and/or other high-temperature stable polymers as taught by “Materials & Processes: Resin matrices for composites”  in order to ensure that for the inventive system as a whole is heat stable and operable at temperatures approaching 500 C in high-temperature applications such as on aircraft or missiles, for example. 
With regard to claim 2 as written, Greenhill et al. discloses the system of claim 1, and further discloses that the substrate 104 encompasses or is on one 
With regard to claim 3 as written, Greenhill et al. discloses the system of claim 1 and further discloses that the substrate is a wire coil or a magnet or a conductor in various applications (i.e., see paragraph [0084]). 
With regard to claim 4 as written, Greenhill et al. discloses the system of claim 1, and further discloses that the nanoparticles comprise polymers or (i.e., see paragraph [0146]).
With regard to claim 5 as written, Greenhill et al. discloses the system of claim 4, and further discloses that the polymers are polystyrene (i.e., see paragraphs [0038] and [0151]).
With regard to 6 as written, Greenhill et al. discloses the system of claim 4, and further discloses that the ceramics are silica (i.e., see paragraphs [0082] and [0146]).
With regard to claim 7 as written, Greenhill et al. discloses the system of claim 1, and further discloses that the plurality of nanoparticles are not carbon allotrope members (i.e., the nanoparticles may be ceramic or metal; see paragraph [0146]).
With regard to claim 8 as written, Greenhill et al. discloses the system of claim 1, and further discloses that the carbon allotrope particles comprise carbon nanotubes (i.e., see paragraphs [0062] and [0080]).


With regard to claim 10 as written, Greenhill et al. discloses the system of claim 1, and further discloses that the carbon allotrope particles are functionalized (i.e., see paragraph [0062]).
With regard to claim 11 as written, Greenhill et al. discloses the system of claim 10, and further discloses that the carbon allotrope particles are functionalized with carboxylic acid or amines, hydroxylated, or carboxylated (i.e., see paragraph [0064]).
With regard to claim 13 as written, Greenhill et al. discloses the system of claim 1, and further discloses that the plurality of heat dissipating layers is approximately 1 mm thick (i.e., the stack of gradient nanoparticle layers and composite layers may result in a 1 mm thick coating; see paragraph [0054]).
Conclusion
The additional prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LJILJANA V CIRIC whose telephone number is (571)272-4909.  The examiner can normally be reached on Monday-Saturday, flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ljiljana V. Ciric/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
LJILJANA (Lil) V. CIRIC
Primary Examiner
Art Unit 3763